Citation Nr: 1541433	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as high cholesterol), to include as due to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease (claimed as tremors of the upper extremities) as due to herbicide exposure only.

3.  2.  Entitlement to service connection for Parkinson's disease (claimed as tremors of the upper extremities).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the July 2015 hearing, the Veteran submitted additional evidence with a waiver of the RO's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The electronic folder in Virtual VA contains VA treatment records dated from October 2011 to February 2015.  Otherwise, the documents in Virtual VA are either irrelevant or duplicative of those in VBMS.  

The issue of entitlement to service connection for Parkinson's disease (claimed as tremors of the upper extremities) as due to herbicide exposure only is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease or Parkinson's disease.

2.  The Veteran's high cholesterol is a laboratory finding and not a disability for which service connection may be granted.

3.  The Veteran's bilateral hand tremors did not manifest in service or for many years thereafter and are not related to his military service, excluding consideration of any herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include high cholesterol, have not been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2015); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

2.  The criteria for service connection for Parkinson's disease, to include bilateral hand tremors, except as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  In this case, a July 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letter was provided prior to the initial adjudication of the claims in October 2009 and March 2011. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's service treatment records (STRs), service personnel records (SPRs), and all identified and available post service treatment records have been obtained.  

In this case, the Veteran was not provided with VA examinations in conjunction with his claimed high cholesterol and tremors.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained below, the competent evidence does not establish that the Veteran currently has ischemic heart disease or Parkinson's disease.  Although the evidence indicates that he has high cholesterol, this is considered a laboratory finding rather than a disability.   Accordingly, there is no basis for entitlement to service connection for high cholesterol and a VA examination is not warranted.  The evidence also indicates that the Veteran has bilateral hand tremors; however, the competent evidence does not show inservice tremors or neurological problems and the evidence does not indicate a relationship to service.  Absent such evidence, there is no basis for entitlement to service connection and a VA examination for hand tremors is not warranted.

In addition, the Veteran had the opportunity to testify in support of his claims during a July 2015 Board hearing.  During the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

If a veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease and Parkinson's disease, may be presumptively service-connected if they become manifest to a certain degree within the specified time periods.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section (H)(5).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran initially filed claims for service connection for high cholesterol and tremors, asserting that they were caused by herbicide exposure during his military service.  See June 2009 claim; July 2015 Hearing Transcript (Tr.) at 7.  In an October 2009 rating decision, the RO denied service connection for high cholesterol and tremors.  Pursuant to a federal court order in Nehmer v. United States Department of Veterans Affairs, the RO reviewed the Veteran's claims file and issued a March 2011 rating decision, which denied service connection for ischemic heart disease (claimed as high cholesterol) and Parkinson's disease (claimed as tremors).  The Veteran filed a notice of disagreement (NOD) in April 2011 and this appeal ensued.

As an initial matter, although the RO conducted a Nehmer review of this case, the Veteran has not asserted, and the evidence does not show, that he has had ischemic heart disease or Parkinson's disease.  Therefore, there is no basis for entitlement to service connection for these conditions.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence indicates that the Veteran has high cholesterol or hyperlipidemia.  See, e.g., June 2009 private medical record from Nashville Medical Group; July 2011 VA primary care record.  The matter of whether the Veteran was exposed to Agent Orange is disputed.  However, the Board need not defer the claim for service connection for hyperlipidemia for further development, because, although hyperlipidemia may be a risk factor for disability, it is not among the diseases listed at 38 C.F.R. § 3.309(e), and, even more importantly, it is not itself a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are thus not appropriate entities for the rating schedule.).  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has elevated cholesterol or hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding tremors, the Veteran's STRs are unremarkable for any complaints, treatment, or diagnoses related to tremors.  At his August 1970 separation examination, his neurologic system and upper extremities were normal.  

After service, a January 2001 record from Dr. J.W. indicates that the Veteran was referred for complaints of tremors in both hands that began two years previously and had been slowly getting worse.  The impression was that the Veteran had an intention tremor.  A September 2012 VA neurology consultation also indicates that the Veteran had essential tremors.  See Virtual VA, CAPRI records received on March 11, 2015, pg. 34.  

In this case, the evidence does not indicate that the Veteran's tremors manifested in service or to a compensable degree within one year of separation from active service.  Rather, the evidence indicates that he began having tremors in 1999 - over 28 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The present case involves not simply a lack of clinical evidence, but normal findings at separation and a time gap of almost three decades.

The Veteran has also not reported continuity of symptoms.  Rather, he has asserted that his hand tremors are related to herbicide exposure in service; this theory of recovery is being remanded below.  To the extent that the Veteran claims his tremors are otherwise related to service (and not to Agent Orange), he is not competent to provide such an opinion because this particular inquiry involves a complex medical issue rather than a simple and immediate cause-and-effect relationship or readily observable symptoms such as varicose veins or ringing in the ears.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether this disability is related to his active military service.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hand tremors.  Hence, the benefit-of-the-doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ischemic heart disease, to include high cholesterol, is denied.

Service connection for Parkinson's disease, to include bilateral hand tremors, on a direct basis only, is denied.
REMAND

Remand is required regarding the issue of entitlement to service connection for tremors of the upper extremities as due to herbicide exposure.  First, the Veteran submitted additional information regarding his alleged stepping foot on land in Vietnam.  The RO must review this evidence, determine if any additional development is necessary, and make a finding regarding whether the Veteran is exposed to Agent Orange.  Second, an examination must be obtained.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010); Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924  (Aug. 10, 2012).  

Accordingly, the case is REMANDED for the following action:

1.  Review the additional evidence submitted by the Veteran and conduct all development required, if any, thereby.  Make a finding regarding the whether the Veteran stepped foot in Vietnam.

2.  Provide the Veteran with an appropriate examination to determine the etiology of his upper extremity tremors.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinion:

Are the Veteran's upper extremity tremors due to Agent Orange exposure, despite the disability not being on the presumptive list?  The examiner must presume, for purposes of this examination only, that the Veteran was exposed to Agent Orange during his active service, when he stopped over a for a few hours in Vietnam on his way to or home from Thailan.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


